Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), by and between Global Cash
Access, Inc., a Delaware corporation (“Company”) and wholly-owned subsidiary of
Global Cash Access Holdings, Inc., a Delaware corporation (“GCA Holdings”), and
Edward Peters (“Executive”), is made as of the date on which both parties shall
have signed it and it shall have been delivered to the first signatory (the
“Effective Date”).

 

R E C I T A L S

 

A.                              Company desires assurance of the association and
services of Executive in order to retain Executive’s experience, skills,
abilities, background, and knowledge and is willing to engage Executive to
provide such services on the terms and conditions stated in this Agreement.

 

B.                              Executive desires to be employed by Company and
is willing to accept such employment on the terms and conditions stated in this
Agreement.

 

C.                              Company and Executive wish to enter into said
employment relationship with a written employment agreement that supersedes and
replaces any and all prior written and oral representations regarding
Executive’s employment by Company.

 

AGREEMENT

 

NOW, THEREFORE, based on the foregoing recitals and in consideration of the
commitments set forth below, Executive and Company agree as follows:

 

1.                                      Position, Duties, Responsibilities,
Representations.

 

1.1.                            Position.  Company hereby employs Executive to
render services to Company in the position of Executive Vice President, Sales,
reporting directly to the Chief Executive Officer of Company.  Company’s
continued employment of Executive is contingent upon Executive successfully
completing a drug screen and background investigation.  This background
investigation may be performed prior to, at the time of, or subsequent to the
execution of this Agreement.  Discovery of background problems or Executive’s
provision of false, misleading, or incomplete information about Executive’s
background, may result immediate termination from employment. The duties of this
position shall include such duties and responsibilities as are reasonably
assigned to Executive by the Chief Executive Officer, including but not limited
to those customarily performed by Executive Vice Presidents, Sales of public
corporations in the same or similar industry.  Executive agrees to perform the
job duties contemplated by this Agreement and any logical extension of those
duties (“Executive’s Duties”) for the benefit of GCA Holdings and/or for any of
Company’s direct or indirect, wholly-owned or partially-owned subsidiaries, or
GCA Holdings’ affiliates (collectively, “Affiliates”).  Additionally, Executive
shall serve in such other capacity or capacities as the Chief Executive Officer
may from time to time reasonably and lawfully prescribe.  During Executive’s
employment by Company, subject to Section 1.2, Executive shall devote
Executive’s full energies, interest, abilities and productive time to the proper
and efficient performance of Executive’s Duties.  Executive shall be deemed to
be an “Executive Officer” for purposes of indemnification by Company pursuant to
Article XI of Company’s bylaws.

 

1.2.                            Best Efforts; Other Activities.  Executive will
expend Executive’s best efforts on behalf of Company and will abide by all
policies and decisions made by Company, as well as all applicable federal,
state, and local laws, regulations or ordinances.  Executive will act in the
best interest of Company and the Affiliates at all times.  Executive shall
devote Executive’s full business time and efforts to the performance of
Executive’s Duties for Company and, except upon the prior written consent of
Company’s Board of Directors (the “Board of Directors”), Executive will not:
(i) accept any other employment; or (ii) engage, directly or indirectly, in any
other business activity (whether or not pursued for pecuniary advantage) that is
or may be in conflict with, or that might place Executive in a conflicting
position to that of, Company.  Notwithstanding the foregoing, Executive shall be
permitted to engage in occasional charitable activities outside the scope of
Executive’s employment with Company, so long as such activities do not:
(A) conflict with the actual or proposed business of Company or its Affiliates;
or (B) adversely affect the performance of Executive’s Duties.  In addition,
subject to the prior written consent of the Chief Executive Officer or Board of
Directors and subject to the satisfaction of Executive’s fiduciary duties to
Company, Executive may be permitted to serve as a director of other
corporations. Notwithstanding the foregoing, Executive shall not serve as a
director of any corporation that is competitive with the actual or proposed
business of Company or of any of the Affiliates or accept such service if it
likely will interfere with the performance of Executive’s Duties.  In the sole
discretion of the Chief Executive Officer or the Board of Directors, any such
prior

 

1

--------------------------------------------------------------------------------


 

written consent may be subsequently revoked in the event that the Chief
Executive Officer or Board of Directors determines that Executive’s position as
a director of any such other corporation has developed into a conflict of
interest or is interfering with Executive’s performance of Executive’s Duties.

 

1.3.                            Location.  Executive’s principal place of
employment shall be at Company’s corporate headquarters in Las Vegas, Nevada as
of the Effective Date.

 

1.4.                            Proprietary Information.  Executive recognizes
that Executive’s employment with Company will involve contact with information
of substantial value to Company  that is not generally known in the trade and
that gives Company an advantage over its competitors who do not know or use it. 
As a condition precedent to Executive’s employment by Company, Executive agrees
to execute and deliver to Company, concurrent with Executive’s execution and
delivery of this Agreement, a copy of the “Employee Proprietary Information and
Inventions Agreement” attached hereto as Exhibit A.

 

1.5.                            Regulatory Approval.  Due to the nature of
Company’s business and Executive’s position with Company, in addition to normal
employment-related credit, reference and background investigations, Executive
also may be required to complete applications required by various regulatory,
tribal, state, local, or other international governmental authorities in and
under whose jurisdiction Company and its Affiliates conduct business, as well as
other applications that may be required by regulatory authorities with
jurisdiction over Company and its Affiliates. Such applications may require
complete disclosure of personal and financial information, criminal convictions
or arrests (expunged or not), and business associations.  As an ongoing
condition of Executive’s employment, Executive must be able to satisfy all
applicable requirements of such governmental and regulatory authorities and to
obtain all necessary regulatory approvals and licenses.

 

1.6.                            Termination of Prior Employment or Letter
Agreements.  Company and Executive agree that upon the Effective Date, all
employment or letter agreements between Company and Executive in effect on or
prior to the Effective Date hereof shall terminate in their entirety and be of
no further force or effect, except for: (i) Employee Proprietary Information and
Inventions Assignment Agreement; (ii) any other agreement or document with
respect to any stock option, restricted stock or other equity awards; and
(iii) the Arbitration Agreement as defined in Section 9.1 hereof (collectively,
the “Ancillary Agreements”).  In the event of a conflict between this Agreement
and any of the Ancillary Agreements, the terms of this Agreement shall control.

 

1.7.                            Executive’s Representations. Executive certifies
that there is nothing in his background that may keep him from Executive’s
Duties, may keep him from being licensed by any applicable agency, may
jeopardize any license issued to Company, or any Affiliates or any pending
application for a license, or may give rise to criticism or reflect negatively
on executive or on Company or any of its Affiliates.  This refers to a wide
range of matters including, but not limited to, matters reflecting on your
honesty and integrity.  By executing this Agreement, and as an inducement to
Company to enter into an employment relationship with Executive, Executive
represents and warrants (i) that Executive is not a party to, or otherwise
subject to or bound by, the terms of any contract, agreement, understanding or
other legal obligation with any prior or current employer (“Other Employers”),
or with any other person or entity, that, in any way, restricts, impairs, or
inhibits Executive’s ability to be employed by Company in accordance with the
terms of this Agreement, to provide services to Company, or to perform
Executive’s Duties; (ii) that, as of the date on which Executive began
employment with Company, whether or not pursuant to this Agreement, Executive
did not and/or will not possess any property belonging to any Other Employers;
(iii) that Executive has not and will not bring onto Company’s premises or use
for Company’s benefit any property belonging to any Other Employers; (iv) that
Executive has been advised by Company that he is not to disclose to, or use for
the benefit of, Company any confidential or proprietary information or trade
secrets of any of Other Employers, and Executive has not and will not improperly
disclose or use for Company’s benefit any confidential or proprietary
information or trade secrets of any Other Employers; and (v) that Executive’s
Duties will not require Executive to disclose or use confidential or proprietary
information or trade secrets belonging to any Other Employers and that
Executive’s Duties, when performed, will not require Executive to engage in any
conduct that interferes with contractual, statutory, or common law rights of any
Other Employers.

 

2.                                      Compensation of Executive.

 

2.1.                            Base Salary.  In consideration of the services
to be rendered under this Agreement, while employed by Company, Company shall
pay Executive an initial base salary at the rate of Three Hundred Seventy-five
Thousand and No/100 Dollars ($375,000.00) per year, less required deductions for
state and federal withholding tax, social security, all other employment taxes
and payroll deductions, and as otherwise authorized (collectively, “Deductions
and Withholdings”), payable in regular periodic payments in accordance with
Company payroll policy.  Such base salary shall be prorated for any partial
month of employment on the basis of a 30-day

 

2

--------------------------------------------------------------------------------


 

fiscal month and shall be subject to annual review by the compensation committee
of the Board of Directors (the “Compensation Committee”), with the first such
review to occur during the first calendar year following the Effective Date.

 

2.2.                            Bonus.  For each full fiscal year of Executive’s
employment with Company as Executive Vice Presidents, Sales, Executive shall be
eligible for a discretionary bonus with a target amount equal to fifty percent
(50%) of Executive’s then-current base salary and a maximum amount equal to one
hundred percent (100%) of Executive’s then-current base salary; provided,
however, that Executive shall not be eligible for our entitled to receive a
discretionary bonus for the fiscal year 2014.  The actual amount of any such
discretionary bonus is to be determined by the Compensation Committee based on
the measurement of certain performance criteria or goals established by the
Compensation Committee.  Except as provided otherwise in this Agreement,
Executive shall only be eligible to receive an annual bonus for a calendar year
if Executive is employed on the last day of such calendar year, and any annual
bonus awarded for a calendar year, if any, shall be paid in cash, less
Deductions and Withholdings, when other senior executives of Company are paid,
and on or before March 15th of the calendar year subsequent to the calendar year
in which the bonus amount is earned.

 

2.3.                            Benefits.  Executive shall be entitled to
participate in Company’s group medical, dental, life insurance, 401(k) or other
benefit plans and programs on the same terms and conditions as other members of
Company’s senior executive management, based upon the eligibility dates
described in the applicable benefit plan documents. Executive shall be provided
such perquisites of employment, including paid time off, as are provided to all
other members of Company’s senior executive management.  Executive shall be
entitled to reimbursement of all reasonable expenses incurred by Executive in
the performance of Executive’s duties hereunder, in accordance with the policies
and procedures established by Company from time to time, and as may be amended
from time to time.  Any reimbursement that Executive is entitled to receive:
(i) shall be paid no later than the last day of Executive’s tax year following
the tax year in which the expense was incurred; (ii) shall not affect or be
affected by any other expenses that are eligible for reimbursement in any other
tax year of Executive; and (iii) shall not be subject to liquidation or exchange
for another benefit.  In addition, so long as Company offers such benefit to
other members of senior executive management, Executive shall be entitled to
reimbursement of certain medical expenses under Company’s Exec-u-care coverage
on the same terms as other members of Company’s senior executive management.

 

2.4.                            Equity Awards.  Executive will be eligible to
receive stock, options, or other equity awards (each, an “Equity Award”) under
Company’s applicable equity incentive plan as then in effect (collectively, the
“Plan”), as determined by the Compensation Committee; provided, however, that
Executive acknowledges, in connection with his employment by Company prior to
the Effective Date in the capacity of Senior Vice President, Sales, that he
received a new hire Equity Award and that he will not receive any additional
Equity Award for the year 2015.  Any such Equity Award will be subject to the
terms and conditions of the Plan and an applicable form of agreement for such
Equity Award specified by the Compensation Committee, which Executive will be
required to sign as a condition of retaining the Equity Award.

 

3.                                      Employment At-Will

 

Either Company or Executive may terminate Executive’s employment with Company at
any time for any reason, including no reason at all, notwithstanding anything to
the contrary contained in or arising from any statements, policies, or practices
of Company relating to the employment, discipline, or termination of its
employees.  This at-will employment relationship cannot be changed except in a
writing executed by authorized member(s) of the Board of Directors.  This
Section 3 shall survive any termination or expiration of this Agreement.

 

4.                                      Termination of Employment

 

4.1.                            Termination by Executive.  Executive may
terminate Executive’s employment upon written notice to Company.  In the event
that Executive elects to terminate Executive’s employment for any reason other
than for Good Reason (as defined below in Section 4.3), all of Company’s duties
and obligations under this Agreement shall cease as of the last day of
Executive’s employment and Company shall pay Executive only the following:  all
base salary earned through the last day of Executive’s employment and all
amounts and benefits earned or incurred pursuant to Section 2.3 through the last
day of Executive’s employment.

 

4.2.                            Termination by Company for Cause.  In the event
that Company terminates Executive’s employment for Cause, as defined below, all
of Company’s duties and obligations under this Agreement shall cease as of the
last day of Executive’s employment, and Company shall pay Executive only
Executive’s base salary earned through the last day of Executive’s employment
and all amounts and benefits earned or incurred

 

3

--------------------------------------------------------------------------------


 

pursuant to Section 2.3 through the last day of Executive’s employment.  For the
purposes of this Agreement, termination shall be for “Cause” if:  (i) Executive
refuses or fails to act in accordance with any lawful order or instruction of
the Chief Executive Officer or Board of Directors, and such refusal or failure
to act has not been cured within five (5) days following Executive’s receipt of
written notice from the Chief Executive Officer or Board of Directors, as
applicable, of such failure; (ii) Executive fails to devote reasonable attention
and time to the business affairs of Company; (iii) Executive is determined by
the Chief Executive Officer or Board of Directors to have been (A) unfit for
service (e.g., denied any license, permit or qualification required by, or found
unsuitable by, any gaming regulator or other governmental authority),
(B) unavailable for service (other than as a result of an Incapacity (as defined
below), or (C) grossly negligent in connection with the performance of
Executive’s Duties; provided, however, that such unfitness, unavailability, or
gross negligence, as applicable, shall not have been cured within five (5) days
following Executive’s receipt of written notice thereof from the Chief Executive
Officer or Board of Directors; (iv) Executive is determined by the Chief
Executive Officer or Board of Directors to have committed a material act of
dishonesty or willful misconduct or to have acted in bad faith to the material
detriment of Company in connection with the performance of Executive’s Duties;
(v) Executive is convicted of a felony or other crime involving dishonesty,
breach of trust, moral turpitude, or physical harm to any person; or
(vi) Executive materially breaches any agreement with Company; provided,
however, that the material breach shall not have been cured within five (5) days
following Executive’s receipt of written notice thereof from the Chief Executive
Officer or Board of Directors.

 

4.3.                            Termination by Company without Cause or
Termination by Executive for Good Reason.  In the event that Company terminates
Executive’s employment without Cause or Executive terminates Executive’s
employment for Good Reason (as defined below), all of Company’s duties and
obligations under this Agreement shall cease as of the last day of Executive’s
employment and Executive shall be entitled to receive, and Company shall pay,
only the following: (a) all base salary earned through the last day of
Executive’s employment; (b) all amounts and benefits earned or incurred pursuant
to Section 2.3 through the last day of Executive’s employment; and (c) subject
to the conditions set forth in Section 4.8 below, the severance payments and
benefits stated below in Sections 4.3.1-4.3.4.  All of said amount shall be paid
less Deductions and Withholdings.  For purposes of this Agreement, the term
“without Cause” shall mean termination of Executive’s employment by Company for
reasons other than for “Cause” (and excluding any such termination resulting
from Executive’s Incapacity or death).  For the purposes of this Agreement,
termination shall be for “Good Reason” if:  (i) there is, without Executive’s
consent, a material diminution of Executive’s responsibilities with Company or a
material adverse change in the Executive’s reporting responsibilities or title,
in each case, as they existed prior to such diminution or change; (ii) there is,
without Executive’s consent, a material reduction by Company in the Executive’s
annual base salary rate then in effect; or (iii) Executive’s principal work
location, without Executive’s consent, is relocated outside of the Las Vegas,
Nevada metropolitan area.  Notwithstanding the foregoing, Executive shall not be
able to terminate Executive’s employment for Good Reason unless: (i) Executive
has delivered written notice to Company stating Executive’s intent to exercise
the rights pursuant to this Section within thirty (30) days following the first
occurrence of a condition that would constitute Good Reason and describing all
the relevant facts constituting such condition; (ii) Company has failed to
remedy such condition within thirty (30) days following its receipt of such
written notice; and (iii) Executive’s termination of employment for Good Reason
is to be effective no later than ninety (90) days following the first occurrence
of such condition.  Executive agrees that Executive may be required to travel
from time to time as required by Company’s business and that such travel shall
not constitute grounds for Executive to terminate Executive’s employment for
Good Reason.

 

4.3.1.                                    Base Salary Continuation. Upon
Company’s termination of Executive’s employment without Cause or Executive’s
termination of Executive’s employment for Good Reason, Company shall continue to
pay Executive’s base salary at the then-current base annual salary rate of
Executive (determined prior to any reduction constituting a condition giving
rise to Good Reason) for a period of twelve (12) months following the date of
termination of Executive’s employment (the “Salary Continuation Period”).  Such
salary continuation shall be paid to Executive in installments in accordance
with Company’s regular payroll procedures, with the initial salary continuation
payment to be made on the first regular payroll date of Company following the
Release Deadline (as defined in Section 4.8) and to include a catch-up payment
for all regular Company payroll dates occurring between the date of Executive’s
termination of employment and such initial salary continuation payment date;
provided, however, that, if the period beginning on the date of Executive’s
termination of employment and ending on the first Company payroll date following
the Release Deadline straddles two calendar years, then the salary continuation
payments, in any event, shall begin in the second such calendar year.  Salary
continuation payments shall be less Deductions and Withholdings.

 

4.3.2.                                    Target Bonus.  Upon Company’s
termination of Executive’s employment without Cause or Executive’s termination
of Executive’s employment for Good Reason, if such termination shall occur after
the first anniversary of the Effective Date, Company shall pay to Executive,
less Deductions and Withholdings, an additional severance benefit in an amount
equal to one-hundred (100%) of Executive’s then-

 

4

--------------------------------------------------------------------------------


 

current target bonus for the calendar year in which the termination occurred,
payable in substantially equal installments concurrent with the salary
continuation payments pursuant to Section 4.3.1 (including a catch-up payment as
described therein).

 

4.3.3.                                    Vesting of Time-Based Equity Awards
and Exercise Period.  Upon Company’s termination of Executive’s employment
without Cause or Executive’s termination of Executive’s employment for Good
Reason, all stock options, restricted stock, and other Equity Awards that were
granted by Company to Executive and that are subject to time-based vesting shall
become fully vested, non-forfeitable, and exercisable; and Executive shall have
one year from the date of the termination of Executive’s employment to exercise
any such Equity Awards that are in the form of stock options, notwithstanding
any contrary post-termination exercise period described in the agreement
evidencing such Equity Award.  Any unvested portion of any Equity Awards that
are subject to performance-based vesting shall terminate as of the effective
date of termination of Executive’s employment with Company.

 

4.3.4.                                    Group Medical Coverage.  Upon
Company’s termination of Executive’s employment without Cause or Executive’s
termination of Executive’s employment for Good Reason, following the Executive’s
timely election, Company shall provide Executive with continued coverage for the
Salary Continuation Period under Company’s group health insurance plans
(exclusive of the Exec-U-Care plan) in accordance with the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), at no cost to
Executive for a period of twelve (12) months after termination of Executive’s
employment. Notwithstanding the preceding sentence, if Company determines, in
its sole discretion, that the payment of the COBRA premiums would result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”) or of any statute or regulation of
similar effect (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then, in lieu of providing the COBRA premiums, Company, in
its sole discretion, may elect instead to pay Executive on the first day of each
month of such Salary Continuation Period, a fully taxable cash payment equal to
the COBRA premiums for that month, subject to Withholdings and Deductions, and
Executive may, but is not obligated to, use such payments toward the cost of
COBRA premiums.

 

4.4.                            Termination for Incapacity.  In the event that
Executive suffers an “Incapacity” (defined below) during the term of Executive’s
employment hereunder as determined by Company in its reasonable discretion,
Company may elect to terminate Executive’s employment pursuant to this
Section 4.4.  In such event, all of Company’s duties and obligations under this
Agreement shall cease as of the last day of Executive’s employment and Company
shall pay, less Deductions and Withholdings, Executive only the following:  all
base salary earned through the last day of Executive’s employment and all
amounts and benefits earned or incurred though Executive’s last day of
employment; provided, however, that nothing contained in this Agreement shall
limit Executive’s rights to payments or other benefits under any long-term
disability plans of Company in which Executive participates, if any.  For the
purposes of this Agreement, Executive shall be deemed to have suffered an
“Incapacity” if Executive, due to any mental or physical illness, injury, or
limitation, has been unable to perform the essential duties and responsibilities
of Executive’s position for a period of at least 180 days in any rolling 365-day
period.

 

4.5.                            Termination upon Death.  In the event that
Executive dies during the term of Executive’s employment hereunder, Executive’s
employment shall be deemed to have terminated upon the date of death and all of
Company’s duties and obligations under this Agreement shall cease.  In such
event, Company shall pay Executive’s estate, less Deductions and Withholdings,
only the following:  all base salary earned through the date of death and all
amounts and benefits earned or incurred pursuant to Section 2.3 through the date
of death; provided, however, that nothing contained in this Agreement shall
limit Executive’s estate’s or beneficiaries’ rights to payments or other
benefits under any life insurance plan or policy in which Executive participated
or with respect to which Executive has designated a beneficiary, if any.

 

4.6.                            Change in Control and Termination Payments.

 

4.6.1.                                          Equity Award Acceleration.  Upon
a Change in Control (as that or a substantially similar term is defined in the
Plan), then any outstanding Equity Awards granted to Executive by Company shall
become fully vested, non-forfeitable, and exercisable in full.

 

4.6.2.                                          Parachute Payments. 
Notwithstanding any provision of this Agreement to the contrary, if any payment
or benefit Executive would receive pursuant to this Agreement or otherwise
(collectively, “Payments”) would constitute a “parachute payment” within the
meaning of Section 280G of the Code, and, but for this sentence, would be
subject to the excise tax imposed by Section 4999 of the Code or any similar or
successor provision (the “Excise Tax”), then the aggregate amount of the
Payments will be either (i) the

 

5

--------------------------------------------------------------------------------


 

largest portion of the Payments that would result in no portion of the Payments
(after reduction) being subject to the Excise Tax or (ii) the entire Payments,
whichever amount after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of such state and local taxes),
results in Executive’s receipt, on an after-tax basis, of the greatest amount of
the Payments.  Any reduction in the Payments required by this Section will be
made in the following order:  (A) Payments that constitute “deferred
compensation” (within the meaning of Section 409A of the Code and the
regulations thereunder), and, if there is more than one such Payment, then such
reduction shall be applied on a pro rata basis to all such Payments;
(B) reduction of cash payments that do not constitute deferred compensation;
(C) reduction of accelerated vesting of Equity Awards other than stock options;
(D) reduction of accelerated vesting of stock options; and (E) reduction of
other benefits paid or provided to Executive.  In the event that acceleration of
vesting of Equity Awards is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant of such Equity Awards.  If
two or more Equity Awards are granted on the same date, the accelerated vesting
of each award will be reduced on a pro-rata basis.

 

4.6.3.                                          Calculation.  The professional
firm engaged by Company for general tax purposes as of the day prior to the date
of the event that might reasonably be anticipated to result in Payments that
would otherwise be subject to the Excise Tax will perform the foregoing
calculations.  If the tax firm so engaged by Company is serving as accountant or
auditor for the acquiring company, Company will appoint a nationally recognized
tax firm to make the determinations required by this Section.  Company will bear
all expenses with respect to the determinations by the tax firm required to be
made by this Section.  Company and Executive shall furnish the tax firm such
information and documents as the tax firm may reasonably request in order to
make its required determination.  The tax firm will provide its calculations,
together with detailed supporting documentation, to Company and Executive as
soon as practicable following its engagement.  Any good faith determinations of
the tax firm made hereunder will be final, binding and conclusive upon Company
and Executive.

 

4.7.                            No Other Compensation or Benefits/No Duty to
Mitigate.  Executive acknowledges that, except as expressly provided in this
Agreement, Executive shall not be entitled to any compensation, severance
payments, or benefits upon the termination of Executive’s employment.  Company
acknowledges that Executive is under no duty to seek other employment or
otherwise mitigate the obligations of Company under this Agreement and that
Company shall have no right of off-set against the amounts owed to Executive by
Company on account of any remuneration or other benefit earned or received by
Executive after Executive’s termination by Company.

 

4.8.                            Conditions to Severance. Executive will only be
entitled to receive the severance payments and benefits set forth in Sections
4.3.1-4.3.4 if, on or before the 60th day following the date of termination of
Executive’s employment (the “Release Deadline”), Executive executes a full
general release in the form of Exhibit B hereto, releasing all claims, known or
unknown, that Executive may have against Company and its officers, directors,
employees and Affiliates arising out of or any way related to Executive’s
employment or termination of employment with Company, and the period for
revocation, if any, of such release has lapsed without the release having been
revoked.  In the event that Executive breaches any of the covenants contained in
Sections 7 or 8, Company shall have the right to (i) terminate further provision
of any portion not yet paid or provided of the severance payments and benefits
set forth in Sections 4.3.1-4.3.4, (ii) seek reimbursement from Executive for
any and all portions of the severance payments and benefits set forth in
Sections 4.3.1-4.3.4  previously paid or provided to Executive, (iii) recover
from Executive all shares of Company stock acquired by Executive pursuant to
Equity Awards the vesting of which was accelerated by reason of the severance
payments and benefits set forth in Sections 4.3.1-4.3.4 (or the proceeds
therefrom, reduced by any exercise or pursuant price paid to acquire such
shares), and (iv) immediately cancel all portions of Equity Awards the vesting
of which was accelerated by reason of the severance payments and benefits set
forth in Sections 4.3.1-4.3.4.

 

4.9.                            Resignation from Board and Other Positions. 
Executive agrees that should Executive’s employment terminate for any reason,
Executive immediately will resign all other positions (including board
membership) Executive may hold on behalf of Company.

 

5.                                      Executive’s Termination Obligations

 

5.1.                            Return of Company’s Property.  Without in any
way limiting Executive’s obligations and Company’s rights under the Employee
Proprietary Information and Inventions Agreement described in Section 1.4,
Executive hereby acknowledges and agrees that all books, manuals, records,
reports, notes, contracts, lists, spreadsheets and other documents or materials,
or copies thereof, and equipment furnished to or prepared by

 

6

--------------------------------------------------------------------------------


 

Executive in the course of or incident to Executive’s employment, belong to
Company and shall be promptly returned to Company upon termination of
Executive’s employment.

 

5.2.                            Cooperation in Pending Work.  Following any
termination of Executive’s employment, Executive, at Company’s request, shall
reasonably cooperate with Company in all matters relating to the winding up of
pending work on behalf of Company and the orderly transfer of work to other
employees of Company.  Executive also shall cooperate, at Company’s request, in
the defense of any action brought by any third party against Company that
relates in any way to Executive’s acts or omissions while employed by Company.

 

5.3.                            Resignation.  Upon the termination of
Executive’s employment for any reason, Executive shall be deemed to have
resigned from all positions as an employee, officer, director, or manager then
held with Company, GCA Holdings, or any Affiliate.  Executive agrees to execute
and deliver such documents or instruments as are reasonably requested by
Company, GCA Holdings, or any Affiliate to evidence such resignations.

 

5.4.                            Survival.  The representations and warranties
contained herein and Executive’s and Company’s obligations under Sections 3, 4,
5, 6, 7, 8 and 9 and under the Employee Proprietary Information and Inventions
Agreement shall survive termination of Executive’s employment and the expiration
of this Agreement.

 

5.5.                            Mutual Non-disparagement.  Employee agrees that
Executive will not make any voluntary statements, written or oral, or cause or
encourage others to make any such statements that defame, disparage or in any
way criticize the personal and/or business reputations, practices or conduct of
Company or Company’s employees, officers, directors, or Affiliates. Company
agrees that it will instruct its officers and directors to not make any
voluntary statements, written or oral, or cause or encourage others to make any
such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices, or conduct of Executive.

 

6.                                      Compliance with Section 409A of the
Code.

 

6.1.                            This Agreement and all payments and benefits
provided under this Agreement are intended to comply with, or be exempt from,
Section 409A of the Code or any regulations or rulings thereunder
(“Section 409A”), and shall be construed and interpreted in accordance with such
intent.  Company does not guarantee, however, that any particular tax effect for
income is being provided to Executive pursuant to this Agreement, and, except
for Company’s responsibility to withhold applicable Deductions and Withholdings
from compensation paid or provided to Executive, Company shall not be
responsible for the payment of any applicable taxes, penalties, interest, costs,
fees, including attorneys’ fees, or other liability incurred by Executive in
connection with compensation paid or provided to Executive pursuant to this
Agreement.

 

6.2.                            No amount payable pursuant to this Agreement on
account of Executive’s termination of employment with Company that constitutes a
“deferral of compensation” within the meaning of Section 409A shall be paid
unless and until Executive has incurred a “separation from service” within the
meaning of Section 409A.  Furthermore, to the extent that Executive is a
“specified employee” within the meaning of Section 409A (determined using the
identification methodology selected by Company from time to time, or if none,
the default methodology) as of the date of Executive’s separation from service,
no amount that constitutes a deferral of compensation that is payable on account
of Executive’s separation from service shall paid to Executive before the date
(the “Delayed Payment Date”) that is the first day of the seventh month after
the date of Executive’s separation from service or, if earlier, the date of
Executive’s death following such separation from service.  All such amounts that
would, but for this Section, become payable prior to the Delayed Payment Date
will be accumulated and paid in a lump sum on the Delayed Payment Date. 
Thereafter, any payments that remain outstanding as of the day immediately
following the Delayed Payment Date shall be paid without delay over the time
period originally scheduled, in accordance with the terms of this Agreement.

 

6.3.                            Any right of Executive to receive installment
payments under this Agreement, for all purposes of Section 409A, shall be
treated as a right to a series of separate payments.

 

7.                                      Restrictions on Competition after
Termination

 

7.1.                            Reasons for Restrictions.  Executive
acknowledges that the nature of Company’s business is such that it would be
extremely difficult for Executive to honor and comply with Executive’s
obligation under the Employee Proprietary Information and Inventions Agreement
described in Section 1.4 to keep secret and confidential Company’s trade secrets
if Executive were to become employed by or substantially interested in the
business of a competitor of Company soon following the termination of
Executive’s employment with Company,

 

7

--------------------------------------------------------------------------------


 

and it would also be extremely difficult to determine in any reasonably
available forum the extent to which Executive was or was not complying with
Executive’s obligations under such circumstances.

 

7.2.                            Duration of Restriction.  In consideration for
Company’s undertakings and obligations under this Agreement, Executive agrees
that during the “Noncompete Term” (defined below) and by virtue of Executive’s
unique position and substantial knowledge of Company operations, plans, and
projects, Executive shall not directly or indirectly engage in (whether as an
employee, consultant, proprietor, partner, director, or otherwise), have any
ownership interest in, or participate in the financing, operation, management,
or control of, any person, firm, corporation or business that engages in any
line of business in which Company or its Affiliates engages at the time of such
termination, in the United States, Canada, the United Kingdom or such other
countries in which Company or its Affiliates conducts business at the time of
such termination (“Restricted Territory”).  For the avoidance of doubt, the
foregoing shall not prohibit Executive from engaging in, owning an interest in,
or participating in any business that processes credit card, debit card or
automated teller machine transactions originated from outside of gaming
establishments, unless Company has expanded its operations to encompass such
activities at the time of termination.  For purposes of this Agreement, the
“Noncompete Term” shall be the period of two (2) years after the termination of
Executive’s employment hereunder.  The parties agree that ownership of no more
than 1% of the outstanding voting stock of a publicly-traded corporation or
other entity shall not constitute a violation of this provision.  The parties
intend that the covenants contained in this section shall be construed as a
series of separate covenants, one for each county, city, state, and other
political subdivision of the Restricted Territory.  Except for geographic
coverage, each such separate covenant shall be deemed identical in terms to the
covenant contained in this section.  If, in any judicial proceeding, a court
shall refuse to enforce any of the separate covenants (or any part thereof)
deemed included in this section, then such unenforceable covenant (or such part)
shall be deemed eliminated from this Agreement for the purpose of those
proceedings to the extent necessary to permit the remaining separate covenants
(or portions thereof) to be enforced by such court.  It is the intent of the
parties that the covenants set forth herein be enforced to the maximum degree
permitted by applicable law.

 

7.3                               Assignment.  Executive expressly understands
and agrees that all restrictions on employment and solicitation as set for in
Sections 7 and 8 are fair and reasonable, and are a material part of this
Agreement that would not be entered into by the parties absent mutual agreement
to the assignability of the same.  Executive further expressly understands and
agrees that Executive’s duties and obligations as set forth in Sections 7 and 8
of this Agreement may be assigned by Company upon a Change in Control at
Company’s discretion.  Executive agrees that Executive has received separate
valuable and sufficient consideration in exchange for Company’s right to assign
Executive’s obligations and duties as set for in this Sections 7 and 8, such
consideration to be paid in the amount of $5,000 upon the Effective Date.

 

8.                                      Restrictions on Solicitation after
Termination

 

For a period of two (2) years following the termination of Executive’s
employment hereunder for any reason, Executive shall not, without the prior
written consent of Company, directly or indirectly, as a sole proprietor, member
of a partnership, stockholder or investor, officer or director of a corporation,
or as an executive, associate, consultant, employee, independent contractor or
agent of any person, partnership, corporation or other business organization or
entity other than Company solicit or endeavor to entice away from Company or its
Affiliates any person or entity who is, or, during the then most recent
three-month period, was, employed by, or had served as an agent or key
consultant of Company or its Affiliates, provided, however, that Executive shall
not be prohibited from receiving and responding to unsolicited requests for
employment or career advice from the employees of Company or its Affiliates.

 

9.                                      Arbitration

 

9.1.                            Agreement to Arbitrate Claims.  Company and
Executive hereby agree that, to the fullest extent permitted by law, any and all
claims or controversies between them (or between Executive and any present or
former officer, director, agent, or employee of Company or any Affiliate)
relating in any manner to the employment or the termination of employment of
Executive shall be resolved by final and binding arbitration pursuant to the
terms and conditions set forth in that certain National Mutual Arbitration
Agreement for Employees of Company executed by Executive  (the “Arbitration
Agreement”) in the form attached hereto as Exhibit C  Claims subject to the
Arbitration Agreement shall include contract claims, tort claims, and claims
relating to compensation and Equity Awards, as well as claims based on any
federal, state, or local law, statute, or regulation, including but not limited
to any claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, and the
California Fair Employment and Housing Act.  However, claims for unemployment
compensation, workers’ compensation, and claims under the National Labor
Relations Act shall not be subject to arbitration.

 

8

--------------------------------------------------------------------------------


 

9.2.                            Enforcement Actions.  Either Company or
Executive may bring an action in court to compel arbitration under this
Agreement and to enforce an arbitration award. Except as otherwise provided in
this Agreement, neither party shall initiate or prosecute any lawsuit in any way
related to any arbitrable claim, including without limitation any claim as to
the making, existence, validity, or enforceability of the agreement to
arbitrate.  All arbitration hearings under this Agreement shall be conducted in
Las Vegas, Nevada.

 

9.3.                            Exceptions.  Nothing in this Agreement precludes
a party from filing an administrative charge before an agency that has
jurisdiction over an arbitrable claim.  In addition, either party, at its
option, may seek injunctive relief in a court of competent jurisdiction for any
claim or controversy arising out of or related to the matters described in
Sections 7 and 8 above or the unauthorized use, disclosure, or misappropriation
of the confidential and/or proprietary information of either party in
contravention of the Employee Proprietary Information and Inventions Agreement
or otherwise.  By way of example, Company may choose to use the court system to
seek injunctive relief to prevent disclosure of its proprietary information or
trade secrets; similarly, Executive may elect to use the court system to seek
injunctive relief to protect Executive’s own inventions or trade secrets.

 

9.4.                            Governing Law.  The agreement to arbitrate under
this Section 9 and the Arbitration Agreement shall be governed by the Uniform
Arbitration Act of 2000 (Nevada Revised Statutes 38.206, et seq.).  In ruling on
procedural and substantive issues raised in the arbitration itself, the
Arbitrator shall in all cases apply the substantive (and procedural) law of the
State of Nevada.

 

9.5.                            Attorneys’ Fees.  Each party shall pay its own
costs and attorney’s fees, unless a party prevails on a statutory claim, and the
statute provides that the prevailing party is entitled to payment of its
attorneys’ fees.  In that case, the arbitrator may award reasonable attorneys’
fees and costs to the prevailing party as provided by law.  The costs and fees
of the arbitrator shall be borne equally by Executive and Company.

 

9.6.                            Survival.  The parties’ obligations under this
Section 9 shall survive the termination of Executive’s employment with Company
and the expiration of this Agreement.

 

9.7.                            Acknowledgements.  EACH PARTY UNDERSTANDS AND
AGREES THAT THIS SECTION 9 CONSTITUTES A WAIVER OF ITS RIGHT TO A TRIAL BY JURY
OF ANY CLAIMS OR CONTROVERSIES COVERED BY THIS SECTION 9.  EACH PARTY AGREES
THAT NONE OF THOSE CLAIMS OR CONTROVERSIES SHALL BE RESOLVED BY A JURY TRIAL. 
EACH PARTY FURTHER ACKNOWLEDGES THAT IT HAS BEEN GIVEN THE OPPORTUNITY TO
DISCUSS THIS SECTION 9 WITH ITS LEGAL COUNSEL AND HAS AVAILED ITSELF OF THAT
OPPORTUNITY TO THE EXTENT IT WISHES TO DO SO.

 

10.                               Expiration

 

The terms of this Agreement are intended by the parties to govern Executive’s
employment with Company during the term of such employment.  Upon the
termination of Executive’s employment with Company, this Agreement shall expire
and be of no further force or effect, except to the extent of provisions hereof
which expressly survive the expiration or termination of this Agreement.

 

11.                               Entire Agreement

 

Except as otherwise expressly stated herein, the terms of this Agreement are
intended by the parties to be the final and exclusive expression of their
agreement with respect to the employment of Executive by Company and may not be
contradicted by evidence of any prior or contemporaneous statements or
agreements. The parties further intend that this Agreement shall constitute the
complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative, or other legal
proceeding involving this Agreement.  To the extent any provisions in this
Agreement are inconsistent with any provisions of the Exhibits, the provisions
of the Exhibits shall supersede and be controlling.

 

12.                               Amendments, Waivers

 

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by Executive and by a duly authorized
representative of Company other than Executive.  No failure to exercise and no
delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.

 

9

--------------------------------------------------------------------------------


 

13.                               Assignment; Successors and Assigns

 

Executive agrees that Executive may not assign, sell, transfer, delegate, or
otherwise dispose of, whether voluntarily or involuntarily, or by operation of
law, any rights or obligations under this Agreement, nor shall Executive’s
rights be subject to encumbrance or the claims of creditors.  Any purported
assignment, transfer, or delegation shall be null and void.  Nothing in this
Agreement shall prevent the consolidation of Company with, or its merger into,
any other corporation, or the sale by Company of all or substantially all of its
properties or assets, or the assignment by Company of this Agreement and the
performance of its obligations hereunder to any successor in interest.

 

14.                               Governing Law

 

The validity, interpretation, enforceability, and performance of this Agreement
shall be governed by and construed in accordance with the law of the State of
Nevada.

 

15.                               Acknowledgment

 

Each party acknowledge: (a) that it has consulted with or has had the
opportunity to consult with independent counsel of its/his own choice concerning
this Agreement, and (b) that each has read and understands the Agreement, is
fully aware of its legal effect, and has entered into it freely based on its own
judgment and not on any representations or promises other than those contained
in this Agreement.

 

16.                               Notices

 

All notices or demands of any kind required or permitted to be given by Company
or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or mailed by certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

 

If to Company:

Global Cash Access, Inc.

 

 

Attn: CEO w/ copy to General Counsel

 

 

7250 S. Tenaya Way, Ste. 100

 

 

Las Vegas, NV 89113

 

 

 

 

If to Executive:

410 Barnesley Lane

 

 

Alpharetta, GA 30022

 

 

(404) 432-6362

 

Any such written notice shall be deemed received when personally delivered or
three (3) days after its deposit in the United States mail as specified above. 
Either party may change its address for notices by giving notice to the other
party in the name specified in this section.

 

17.                               Representations and Warranties

 

Executive represents and warrants that Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that Executive’s
execution and performance of this Agreement will not violate or breach any other
agreements between Executive and any other person or entity.

 

18.                               Counterparts

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, all of which together shall contribute one and the same
instrument.

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the Effective Date.

 

10

--------------------------------------------------------------------------------


 

GLOBAL CASH ACCESS, INC.

 

EXECUTIVE

 

 

 

 

 

 

 

 

By:

/s/ Ram V. Chary

 

/s/ Edward Peters

 

Ram V. Chary, President and

 

    Edward Peters

 

Chief Executive Officer

 

 

 

 

 

 

 

Dated: January 15, 2015

 

Dated: January 15, 2015

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

In consideration of my employment by Global Cash Access, Inc., a Delaware
corporation (the “Company”), I hereby agree to certain restrictions placed by
the Company on my use and development of information and technology of the
Company, as more fully set out below.

 

1. Proprietary Information.

 

(a) Confidential Restrictions.  I understand that, in the course of my work as
an employee of the Company, I may have access to Proprietary Information (as
defined below) concerning the Company.  I acknowledge that the Company has
developed, compiled, and otherwise obtained, often at great expense, this
information, which has great value to the Company’s business.  I agree to hold
in strict confidence and in trust for the sole benefit of the Company all
Proprietary Information and will not disclose any Proprietary Information,
directly or indirectly, to anyone outside of the Company, or use, copy, publish,
summarize, or remove from Company premises such information (or remove from the
premises any other property of the Company) except:  (i) during my employment to
the extent necessary to carry out my responsibilities as an employee of the
Company; or (ii) after termination of my employment, as specifically authorized
in writing by a duly authorized officer of the Company.  I further understand
that the publication of any Proprietary Information through literature or
speeches must be approved in advance in writing by a duly authorized officer of
the Company.

 

(b) Proprietary Information Defined.  I understand that the term “Proprietary
Information” in this Agreement means all information and any idea in whatever
form, tangible or intangible, whether disclosed to or learned or developed by
me, pertaining in any manner to the business of the Company or to the Company’s
affiliates, consultants, or business associates, unless:  (i) the information is
or becomes publicly known through lawful means; (ii) the information was
rightfully in my possession or part of my general knowledge prior to my
employment by the Company; or (iii) the information is disclosed to me without
confidential or proprietary restrictions by a third party who rightfully
possesses the information (without confidential or proprietary restrictions) and
did not learn of it, directly or indirectly, from the Company.  I further
understand that the Company considers the following information to be included,
without limitation, in the definition of Proprietary Information: 
(A) schematics, techniques, employee suggestions, development tools and
processes, computer printouts, computer programs, design drawings and manuals,
electronic codes, formulas and improvements; (B) information about costs,
profits, markets, sales, customers, prospective customers, customer contracts
(including without limitation the terms and conditions of such customer
contracts) and bids; (C) plans for business, marketing, future development and
new product concepts; (D) customer lists, and distributor and representative
lists; (E) all documents, books, papers, drawings, models, sketches, and other
data of any kind and description, including electronic data recorded or
retrieved by any means, that have been or will be given to me by the Company (or
any affiliate of it), as well as written or verbal instructions or comments;
(F) any information or material not described in (A)-(E) above which relate to
the Company’s inventions, technological developments, “know how”, purchasing,
accounts, merchandising, or licensing; (G) employee personnel files and
information about employee compensation and benefits; and (H) any information of
the type described in (A)-(G) above which the Company has a legal obligation to
treat as confidential, or which the Company treats as proprietary or designates
as confidential, whether or not owned or developed by the Company.

 

(c) Information Use.  I agree that I will maintain at my work area or in other
places under my control only such Proprietary Information that I have a current
“need to know,” and that I will return to the appropriate person or location or
otherwise properly dispose of Proprietary Information once my need to know no
longer exists.  I agree that I will not make copies of information unless I have
a legitimate need for such copies in connection with my work.

 

(d) Third Party Information.  I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  I agree that I owe the Company and such third parties, during the
term of my employment and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm, or corporation (except as necessary in carrying out my work
for the Company consistent with the Company’s agreement with such third party)
or to use it for the benefit of anyone other than for the Company or such third
party (consistent with the Company’s agreement with such third party) without
the express written authorization of a duly authorized officer of the Company.

 

--------------------------------------------------------------------------------


 

(e) Interference with Business.

 

(i) I acknowledge that because of my position in the Company, I will have access
to the Company’s and its affiliates’ confidential information and trade
secrets.  I agree that during my employment with the Company and for a period of
eighteen (18) months after termination of my employment with the Company, I
shall not directly or indirectly, either for myself or for any other individual,
corporation, partnership, joint venture or other entity, (i) participate in any
business (including, without limitation, any division, group, or franchise of a
larger organization) anywhere in the world that engages in or that proposes to
engage in any business in which the Company or any affiliate of the Company is
engaged or proposes to engage in during the term of my employment, (ii) divert
or attempt to divert from the Company or any affiliate of the Company any
business of any kind, including without limitation the solicitation of or
interference with any of its customers, clients, business partners or suppliers,
or (iii) solicit, induce, recruit or encourage any person employed by the
Company or any affiliate of the Company to terminate his or her employment.  For
purposes of the foregoing, the term “participate in” shall include, without
limitation, having any direct or indirect interest in any corporation,
partnership, joint venture or other entity, whether as a sole proprietor, owner,
stockholder, partner, joint venturer, creditor or otherwise, or rendering any
direct or indirect service or assistance to any individual, corporation,
partnership, joint venture and other business entity (whether as a director,
officer, manager, supervisor, employee, agent, consultant or otherwise).

 

(ii) I acknowledge that my fulfillment of the obligations contained in this
Agreement, including, but not limited to, my obligation neither to disclose nor
to use Proprietary Information other than as provided in Section 1(a) and my
obligation not to interfere with the Company’s business as provide in
Section 1(e), is necessary to protect the Proprietary Information and,
consequently, to preserve the value and goodwill of the Company. I further
acknowledge the time, geographic and scope limitations of my obligations under
this subsection 1(e)(i) above are reasonable, especially in light of the
Company’s desire to protect its Proprietary Information, and that I will not be
precluded from gainful employment if I am obligated not to compete with the
Company during the specified period and within the specified geography.

 

(iii) The covenants contained in this Section 1 shall be construed as a series
of separate covenants, one for each state, province, country and other political
subdivision.  Except for geographic coverage, each such separate covenant shall
be deemed identical in terms of the covenant contained herein.  In the event
that the scope, territory or period of time of any separate covenant is
determined to be unenforceable by a court of competent jurisdiction, the court,
if allowed under applicable law, shall reduce the scope, territory or period of
time of that separate covenant to a level that the court deems enforceable and
the remaining separate covenants, as well as all other terms and covenants in
this Agreement, shall be valid and be enforceable to the fullest extent
permitted by law.  In the event that any separate covenant is found to be
unenforceable in its entirety, the court, if allowed under applicable law, shall
eliminate such covenant from this Agreement in that case and the remaining
separate covenants, as well as all other terms and covenants in this Agreement,
shall be valid and be enforceable to the fullest extent permitted by law.  The
covenants set forth herein are intended to be enforced to the maximum degree
permitted by law.

 

2. Inventions.

 

(a) Defined; Statutory Notice.  I understand that during the term of my
employment, there are certain restrictions on my development of technology,
ideas, and inventions, referred to in this Agreement as “Invention Ideas.”  The
term “Invention Ideas” means all ideas, processes, inventions, technology,
programs, original works of authorship, designs, formulas, discoveries, patents,
copyrights, trademarks, and service marks, and all improvements, rights, and
claims related to the foregoing, that are conceived, developed, or reduced to
practice by me alone or with others during the period of my employment with the
Company, except for (1) Invention Ideas excluded in Schedule A, (2) Invention
Ideas that I develop entirely on my own time without the Company’s equipment,
supplies, facilities or trade secret information except for those Invention
Ideas that either relate at the time of conception or reduction to practice of
the Invention Idea to the Company’s business or actual or demonstrably
anticipated research or development or result from any work performed by me for
the Company, and (3) to the extent that any law applicable to my employment
lawfully prohibits the assignment.

 

(b) Disclosure.  I agree to maintain adequate and current written records on the
development of all Invention Ideas and to disclose promptly to the Company all
Invention Ideas and relevant records, which records will remain the sole
property of the Company.  I further agree that all information and records
pertaining to any idea, process, invention, technology, program, original work
of authorship, design, formula, discovery, patent, copyright, trademark, or
service mark, that I do not believe to be an Invention Idea, but is conceived,
developed, or reduced to practice by me (alone or with others) during my period
of employment or during the one-year period following termination of my
employment, shall be promptly disclosed to the Company (such disclosure to be
received in confidence).  The Company shall examine such information to
determine if in fact it is an Invention Idea subject to this Agreement.

 

--------------------------------------------------------------------------------


 

(c) Assignment.  I agree to assign and hereby do assign to the Company, without
further consideration, my entire right, title, and interest (throughout the
United States and in all foreign countries), free and clear of all liens and
encumbrances, in and to each Invention Idea, which shall be the sole property of
the Company, whether or not copyrightable or patentable.

 

(d) Assist with Registration.  In the event any Invention Idea shall be deemed
by the Company to be copyrightable or patentable or otherwise registrable, I
will assist the Company (at its expense) in obtaining and maintaining letters
patent or other applicable registrations and I will execute all documents and do
all other things (including testifying at the Company’s expense) necessary or
proper to accomplish such registrations thereon and to vest the Company with
full title thereto.  Should the Company be unable to secure my signature on any
document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, or other right or protection relating to any Invention Idea, whether
due to my mental or physical incapacity or any other cause, I hereby irrevocably
designate and appoint the Company and each of its duly authorized officers and
agents as my agent and attorney-in-fact, to act for and on my behalf and stead,
to execute and file any such document, and to do all other lawfully permitted
acts to further the prosecution, issuance, and enforcement of patents,
copyrights, or other rights or protections with the same force and effect as if
executed and delivered by me.  I agree to maintain adequate and current records
on the development of all Invention Ideas, which shall also remain the sole
property of the Company.

 

(e) License for Other Inventions.  If, in the course of my employment with the
Company, I incorporate into Company property an invention owned by me or in
which I have an interest, the Company is granted a nonexclusive, royalty-free,
irrevocable, perpetual, world-wide license to make, modify, use and sell any
invention as part of and in connection with the Company property.

 

(f) Exclusions.  Except as disclosed in Schedule A attached hereto and
incorporated herein, there are no ideas, processes, inventions, technology,
writings, programs, designs, formulas, discoveries, patents, copyrights, or
trademarks, or improvements to the foregoing, that I wish to exclude from the
operation of this Agreement.  To the best of my knowledge, there is no existing
contract in conflict with this Agreement or any other contract to assign ideas,
processes, inventions, technology, writings, programs, designs, formulas,
discoveries, patents, copyrights, or trademarks, or improvements thereon that is
now in existence between me and any other person or entity.

 

(g) Disclosure.  I agree to disclose promptly to the Company all “Invention
Ideas” and relevant records as defined in paragraph 2(a), above.  I further
agree to promptly disclose to the Company any idea that I do not believe to be
an invention, but which is conceived, developed, or reduced to practice by me
(alone or with others) while I am employed by the Company or during the one-year
period following the termination of my employment.  I will disclose the idea,
along with all information and records pertaining to the idea, and the Company
will examine the disclosure in confidence to determine if in fact it is an
Invention Idea subject to this Agreement.

 

(h) Post-Termination Period.  I agree that any idea, invention, writing,
discovery, patent, copyright, trademark or similar item or improvement shall be
presumed to be an Invention Idea if it is conceived, developed, use, sold,
exploited, or reduced to practice by me or with my aid within one (1) year after
my termination of employment with the Company.  I can rebut this presumption if
I prove that the idea, invention, writing, discovery, patent, copyright,
trademark or similar item or improvement is not an Invention Idea covered by
this Agreement.

 

3. Former or Conflicting Agreements.  During my employment with the Company, I
will not disclose to the Company, or use, or induce the Company to use, any
proprietary information or trade secrets of others.  I represent and warrant
that I have returned all property and confidential information belonging to all
prior employers, individuals and entities who have provided such property and
confidential information to me, if any, as required by such prior employers,
individuals and entities.  I further represent and warrant that my performance
of the terms of this Agreement will not breach any agreement to keep in
confidence proprietary information acquired by me in confidence or in trust
prior to my employment by the Company.  I have not entered into, and I agree I
will not enter into, any oral or written agreement in conflict herewith.  I have
listed in Schedule B all other agreements concerning proprietary information or
agreements to which I am a party and have attached copies of any agreements in
my possession.

 

4. Government Contracts.  I understand that the Company has or may enter into
contracts with the government under which certain intellectual property rights
will be required to be protected, assigned, licensed, or otherwise transferred
and I hereby agree to execute such other documents and agreements as are
necessary to enable the Company to meet its obligations under any such
government contracts.

 

--------------------------------------------------------------------------------


 

5. Termination.  I hereby acknowledge and agree that all property, including,
without limitation, all source code listings, books, manuals, records, models,
drawings, reports, notes, contracts, lists, blueprints, and other documents or
materials or copies thereof, all equipment furnished to or prepared by me in the
course of or incident to my employment, and all Proprietary Information
belonging to the Company and will be promptly returned to the Company upon
termination of my employment with the Company.  Following my termination, I will
not retain any written or other tangible material containing any Proprietary
Information or information pertaining to any Invention Idea.  I understand that
my obligations contained in this Agreement will survive the termination of my
employment and I will continue to make all disclosures required of me by
paragraph 2(b).  In the event of the termination of my employment, I agree, if
requested by the Company, to sign and deliver the Termination Certificate
attached as Schedule C hereto and incorporated herein.  I ACKNOWLEDGE THAT THE
COMPANY IS AN “AT-WILL” EMPLOYER AND NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED TO IMPLY THAT THE TERM OF MY EMPLOYMENT IS OF ANY DEFINITE DURATION. 
NO ONE OTHER THAN AN AUTHORIZED OFFICER OF THE COMPANY HAS THE AUTHORITY TO
ALTER THIS ARRANGEMENT, TO ENTER INTO AN AGREEMENT FOR EMPLOYMENT FOR A
SPECIFIED PERIOD OF TIME, OR TO MAKE ANY AGREEMENT CONTRARY TO THIS POLICY, AND
ANY SUCH AGREEMENT MUST BE IN WRITING AND MUST BE SIGNED BY AN AUTHORIZED
OFFICER OF THE COMPANY AND BY THE AFFECTED EMPLOYEE.

 

6. Remedies.  I recognize that nothing in this Agreement is intended to limit
any remedy of the Company under the California Uniform Trade Secrets Act or
other federal or state law and that I could face possible criminal and civil
actions, resulting in imprisonment and substantial monetary liability, if I
misappropriate the Company’s trade secrets.  In addition, I recognize that my
violation of this Agreement could cause the Company irreparable harm, the amount
of which may be extremely difficult to estimate, thus, making any remedy at law
or in damages inadequate.  Therefore, I agree that the Company shall have the
right to apply to any court of competent jurisdiction for an order restraining
any breach or threatened breach of this Agreement and for any other relief the
Company deems appropriate.  This right shall be in addition to any other remedy
available to the Company in law or equity.

 

7. Miscellaneous Provisions.

 

(a) Assignment.  I agree that the Company may assign to another person or entity
any of its rights under this Agreement.

 

(b) Governing Law; Severability.  The validity, interpretation, enforceability,
and performance of this Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without giving effect to any
conflicts or choice of law provisions that would result in the application of
the laws of any jurisdiction other than the internal laws of the State of
Nevada.  If any provision of this Agreement, or application thereof to any
person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable, or void, the remainder of this
Agreement and such provisions as applied to other persons, places, and
circumstances shall remain in full force and effect.

 

(c) Entire Agreement.  The terms of this Agreement are the final expression of
the parties’ agreement with respect to the subject matter hereof and may not be
contradicted by evidence of any prior or contemporaneous agreement.  This
Agreement shall constitute the complete and exclusive statement of its terms and
no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding involving this Agreement.

 

(d) Amendments; Waivers.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by me and by a duly
authorized representative of the Company.  No failure to exercise and no delay
in exercising any right, remedy, or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, or power provided herein or by law or in equity.

 

(e) Successors and Assigns.  This Agreement shall be binding upon me and my
heirs, executors, administrators, and successors, and shall inure to the benefit
of the Company’s successors and assigns.

 

(f) Application of this Agreement.  I hereby agree that my obligations set forth
in Sections 1 and 2 hereof and the definitions of Proprietary Information and
Invention Ideas contained therein shall be equally applicable to Proprietary
Information and Invention Ideas relating to any work performed by me for the
Company prior to the execution of this Agreement.

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT & AGREEMENT

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.  I HAVE
COMPLETELY NOTED ON SCHEDULE A TO THIS AGREEMENT ANY PROPRIETARY
INFORMATION, IDEAS, PROCESSES, INVENTIONS, TECHNOLOGY, WRITINGS, PROGRAMS,
DESIGNS, FORMULAS, DISCOVERIES, PATENTS, COPYRIGHTS, OR TRADEMARKS, OR
IMPROVEMENTS, RIGHTS, OR CLAIMS RELATING TO THE FOREGOING, THAT I DESIRE TO
EXCLUDE FROM THIS AGREEMENT.

 

Date: January 15, 2015

 

 

 

 

 

/s/ Edward Peters

 

Edward Peters

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

EMPLOYEE’S DISCLOSURE

OF PRIOR INVENTIONS

 

1. Prior Inventions.  Except as set forth below, there are no ideas, processes,
inventions, technology, writings, programs, designs, formulas, discoveries,
patents, copyrights, or trademarks, or any claims, rights, or improvements to
the foregoing, that I wish to exclude from the operation of this Agreement:

 

 

 

Date: January 15, 2015

 

 

 

 

 

/s/ Edward Peters

 

Edward Peters

 

 

SCHEDULE B

 

EMPLOYEE’S DISCLOSURE

OF PRIOR AGREEMENTS

 

1. Prior Agreements.  Except as set forth below, I am aware of no prior
agreements between me and any other person or entity concerning proprietary
information or inventions (attach copies of all agreements in your possession):

 

 

 

Date: January 15, 2015

 

 

 

 

 

/s/ Edward Peters

 

Edward Peters

 

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

TERMINATION CERTIFICATE CONCERNING

GLOBAL CASH ACCESS, INC.

PROPRIETARY INFORMATION AND INVENTIONS

 

This is to certify that I have returned all property of Global Cash
Access, Inc., a Delaware limited liability company (the “Company”), including,
without limitation, all source code listings, books, manuals, records, models,
drawings, reports, notes, contracts, lists, blueprints, and other documents and
materials, Proprietary Information, and equipment furnished to or prepared by me
in the course of or incident to my employment with the Company, and that I did
not make or distribute any copies of the foregoing.

 

I further certify that I have reviewed the Employee Proprietary Information and
Inventions Agreement signed by me and that I have complied with and will
continue to comply with all of its terms, including, without limitation, (i) the
reporting of any idea, process, invention, technology, writing, program, design,
formula, discovery, patent, copyright, or trademark, or any improvement, rights,
or claims related to the foregoing, conceived or developed by me and covered by
the Agreement and (ii) the preservation as confidential of all Proprietary
Information pertaining to the Company.  This certificate in no way limits my
responsibilities or the Company’s rights under the Agreement.

 

On termination of my employment with the Company, I will be employed by
                                            [Name of New Employer] [in the
                             division] and I will be working in connection with
the following projects:

 

[generally describe the projects]

 

 

 

 

Date:

 

 

Employee Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

     Edward Peters

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE AND WAIVER OF CLAIMS

 

CONFIDENTIAL SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS

 

This Confidential Separation Agreement and General Release of All Claims
(“Agreement”) is made by and between Global Cash Access, Inc. (“Company”) and
Edward Peters (“Employee”) with respect to the following facts:

 

A.                                    Employee is employed by Company pursuant
to an Employment Agreement setting forth the terms and conditions of employment
dated [DATE] (collectively referred to as the “Employment Agreement”).

 

B.                                    Employee’s employment with Company will
terminate [without Cause] [for Good Reason] (as that term is defined in the
Employment Agreement) effective [DATE] (“Separation Date”), and as of such date
Employee has incurred a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended.  As a result,
Employee is entitled to those certain severance payments and benefits described
in the Employment Agreement, provided Employee enters into this Agreement.

 

C.                                    The parties desire to settle all claims
and issues that have or could have been raised, in relation to, and arising out
of, or in any way connected to, the acts, transactions or occurrences between
them to date, including, but not limited to, Employee’s employment with Company
and the termination of that employment, on the terms set forth below.

 

THEREFORE, in consideration of the promises and mutual agreements set forth
below, the parties agree as follows:

 

1.                                      Severance Package.  In exchange for the
promises set forth herein and in compliance with the requirements set forth in
the Employment Agreement, Company agrees to provide Employee with the payments
and benefits set forth in Section 4 of the Employment Agreement (“Severance
Package”), to which Employee is not otherwise entitled, absent entering into
this Agreement.  Employee acknowledges and agrees that this Severance Package
constitutes adequate legal consideration for the promises and representations
made by Employee in this Agreement.  Employee acknowledges and agrees that if
Employee violates the terms of this Agreement or the continuing obligations
under the Employment Agreement including, but not limited to those pertaining to
post-employment restrictions, Company may terminate any payments and the
provision of benefits described herein, and seek such other damages or remedies
as may be appropriate.

 

2.                                      General Release.

 

Employee knowingly and voluntarily releases and forever discharges Company, and
any parent or subsidiary corporations, divisions or affiliated corporations,
partnerships or other affiliated entities of the foregoing, past and present, as
well as their respective employees, officers, attorneys, directors,
shareholders, agents, successors and assigns individually and in their business
capacity (collectively, “Released Parties”), of and from any and all claims,
known and unknown, asserted or unasserted, which the Employee has or may have
against Releases as of the date of execution of this Agreement, including, but
not limited to, any alleged violation of:

 

·                  Title VII of the Civil Rights Act of 1964, as amended;

 

·                  The Civil Rights Act of 1991

 

·                  Sections 1981 through 1988 of Title 42 of the United States
Code;

 

·                  The Employee Retirement Income Security Act of 1974 (“ERISA”)
(as modified below);

 

·                  The Immigration Reform and Control Act;

 

·                  The Americans with Disabilities Act of 1990;

 

·                  The Age Discrimination in Employment Act of 1967 (“ADEA”);

 

·                  The Worker Adjustment and Retraining Notification Act;

 

--------------------------------------------------------------------------------


 

·                  The Fair Labor Standards Act;

 

·                  The Fair Credit Reporting Act;

 

·                  The Family and Medical Leave Act;

 

·                  The Equal Pay Act;

 

·                  The Genetic Information Nondiscrimination Act of 2008;

 

·                  Chapter 613 of the Nevada Revised Statutes including the
Nevada Equal Opportunities for Employment Law — Nev. Rev. Stat. § 613.310, et
seq.;

 

·                  Nevada Equal Pay Law — Nev. Rev. Stat. § 608.017;

 

·                  Nevada School Visitation Law — Nev. Rev. Stat. § 392.920;

 

·                  Nevada Wage Payment and Work Hour Law — Nev. Rev. Stat. §
608, et seq.;

 

·                  Nevada Occupational Safety & Health Act — Nev. Rev. Stat. §
618, et seq.

 

·                  any other federal, state or local law, rule, regulation, or
ordinance;

 

·                  any public policy, contract, tort, or common law; or

 

·                  any basis for recovering costs, fees, or other expenses
including attorneys’ fees incurred in these matters.

 

2.1                               This release is intended to have the broadest
possible application and includes, but is not limited to, any tort, contract,
common law, constitutional or other statutory claims and all claims for
attorneys’ fees, costs and expenses.

 

2.2                               Employee expressly waives Employee’s right to
recovery of any type, including damages or reinstatement, in any administrative
or court action, whether state or federal, and whether brought by Employee or on
Employee’s behalf, related in any way to the matters released herein.  Employee
further, waives any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
Company or any other Released Party identified in this Agreement is a party.

 

2.3                               The parties acknowledge that this general
release is not intended to bar any claims that, by statute, may not be waived,
such as Employee’s right to file a charge with the National Labor Relations
Board or Equal Employment Opportunity Commission and other similar government
agencies, and claims for statutory indemnity, workers’ compensation benefits or
unemployment insurance benefits, as applicable, and any challenge to the
validity of Employee’s release of claims under the Age Discrimination in
Employment Act of 1967, as amended, as set forth in this Agreement. This general
release also does not bar claims or causes of action related to defamation,
libel or invasion of privacy.

 

2.4                               Employee acknowledges that Employee may
discover facts or law different from, or in addition to, the facts or law that
Employee knows or believes to be true with respect to the claims released in
this Agreement and agrees, nonetheless, that this Agreement and the release
contained in it shall be and remain effective in all respects notwithstanding
such different or additional facts or the discovery of them.

 

2.5                               Employee declares and represents that Employee
intends this Agreement to be complete and not subject to any claim of mistake,
and that the release herein expresses a full and complete release and Employee
intends the release herein to be final and complete.  Employee executes this
release with the full knowledge that this release covers all possible claims
against the Released Parties, to the fullest extent permitted by law.

 

3.                                      Representation Concerning Filing of
Legal Actions.  Employee represents that, as of the date of this Agreement,
Employee has not filed any lawsuits, charges, complaints, petitions, claims or
other accusatory

 

--------------------------------------------------------------------------------


 

pleadings against Company or any of the other Released Parties in any court or
with any governmental agency related to the matters released in this Agreement.

 

4.                                      Mutual Nondisparagement.  Employee
agrees that Employee will not make any voluntary statements, written or oral, or
cause or encourage others to make any such statements that defame, disparage or
in any way criticize the personal and/or business reputations, practices or
conduct of Company or any of the other Released Parties. Company agrees that it
will instruct its officers and directors to not make any voluntary statements,
written or oral, or cause or encourage others to make any such statements that
defame, disparage or in any way criticize the personal and/or business
reputations, practices or conduct of Employee.

 

5.                                      Confidentiality and Return of Company
Property.  In accordance with the terms of his/her Employment Agreement,
Employee understands and agrees that as a condition of receiving the Severance
Package in paragraph 1, all Company property must be returned to Company.  By
signing this Agreement, Employee represents and warrants that Employee has
returned to Company, all Company property, data and information belonging to
Company and agrees that Employee will not use or disclose to others any
confidential or proprietary information of Company or the Released Parties.  In
addition, Employee agrees to keep the terms of this Agreement confidential
between Employee and Company, except that Employee may tell Employee’s immediate
family and attorney or accountant, if any, as needed, but in no event should
Employee discuss this Agreement or its terms with any current or prospective
employee of Company.

 

6.                                      Continuing Obligations and Cooperation. 
Employee further agrees to comply with the continuing obligations regarding
confidentiality set forth in the surviving provisions of the Employee
Proprietary Information and Inventions Agreement previously signed by Employee.
Employee also agrees that in accordance with his/her Employment Agreement, he
will cooperate fully in the transition of her duties, and promptly and
cooperatively answer any calls or emails the Company may have during the period
he is receiving severance pay and/or benefits, without further compensation.

 

7.                                      No Admissions.  By entering into this
Agreement, Company makes no admission that it has engaged, or is now engaging,
in any unlawful conduct.  The parties understand and acknowledge that this
Agreement is not an admission of liability and shall not be used or construed as
such in any legal or administrative proceeding.

 

8.                                      Older Workers’ Benefit Protection Act. 
This Agreement is intended to satisfy the requirements of the Older Workers’
Benefit Protection Act, 29 U.S.C. sec. 626(f).  Employee is advised to consult
with an attorney before signing this Agreement.

 

8.1                               Acknowledgments/Time to Consider.  Employee
acknowledges and agrees that (a) he has read and understands the terms of this
Agreement; (b) he has been advised in writing to consult with an attorney before
signing this Agreement; (c) he has obtained and considered such legal counsel as
he deems necessary; (d) he has been given 21 days to consider whether or not to
enter into this Agreement (although at her option, he may elect not to use the
full 21-day period); and (e) by signing this Agreement on or after the
Separation Date, Employee acknowledges that he does so freely, knowingly, and
voluntarily.

 

8.2                               Revocation/Effective Date.  This Agreement
shall not become effective or enforceable until the eighth day after Employee
signs this Separation Agreement.  In other words, Employee may revoke Employee’s
acceptance of this Separation Agreement within seven (7) days after the date
Employee signs it.  Employee’s revocation must be in writing and received by the
Company’s General Counsel, 7250 South Tenaya Way, Suite 100, Las Vegas, Nevada
89113 on or before the seventh day in order to be effective.  If Employee does
not revoke acceptance within the seven (7) day period, Employee’s acceptance of
this Separation Agreement shall become binding and enforceable on the eighth day
(“Effective Date”).  The Severance Package will become due and payable in
accordance with paragraph 1 above after the Effective Date, provided Employee
does not revoke.

 

8.3                               Preserved Rights of Employee.  This Agreement
does not waive or release any rights or claims that Employee may have under the
Age Discrimination in Employment Act that arise after the execution of this
Agreement.  In addition, this Agreement does not prohibit Employee from
challenging the validity of this Agreement’s waiver and release of claims under
the Age Discrimination in Employment Act of 1967, as amended.

 

9.                                      Severability.  In the event any
provision of this Agreement shall be found unenforceable, the unenforceable
provision shall be deemed deleted and the validity and enforceability of the
remaining provisions shall not be affected thereby.

 

--------------------------------------------------------------------------------


 

10.                               Full Defense.  This Agreement may be pled as a
full and complete defense to, and may be used as a basis for an injunction
against, any action, suit or other proceeding that may be prosecuted, instituted
or attempted by Employee in breach hereof.  Employee agrees that in the event an
action or proceeding is instituted by the Company or any of the Released Parties
in order to enforce the terms or provisions of this Agreement, the Company, or
Released Parties, as applicable, shall be entitled to an award of reasonable
costs and attorneys’ fees incurred in connection with enforcing this Agreement,
to the fullest extent permitted by law.

 

11.                               Affirmation.  Employee affirms that Employee
has been paid all compensation, wages, bonuses, and commissions due, and has
been provided all leaves (paid or unpaid) and benefits to which Employee may be
entitled.

 

12.                               Applicable Law.  The validity, interpretation
and performance of this Agreement shall be construed and interpreted according
to the laws of the United States of America and the State of Nevada.

 

13.                               Counterparts.  This Agreement may be signed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement. Delivery of a copy
of this Agreement bearing an original signature by facsimile transmission or
e-mail in PDF format will have the same effect as physical delivery of the
document bearing the original signature.

 

14.                               Entire Agreement; Modification.  This
Agreement, including the surviving provisions of the Employment Agreement and
Employee Proprietary and Inventions Agreement previously executed by Employee,
is intended to be the entire agreement between the parties, and supersedes and
cancels any and all other and prior agreements, written or oral, between the
parties regarding this subject matter.  This Agreement may be amended only by a
written instrument executed by all parties hereto.

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.  WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

Dated:                           , 201

 

 

           EDWARD PETERS

 

 

 

 

 

           GLOBAL CASH ACCESS, INC.

 

 

 

 

 

Dated:                             , 201

By:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ARBITRATION AGREEMENT

 

NATIONAL MUTUAL ARBITRATION AGREEMENT

FOR EMPLOYEES OF GLOBAL CASH ACCESS, INC.

 

Global Cash Access, Inc., its parent corporation, affiliates, subsidiaries,
divisions, successors, assigns and their current and former employees, officers,
directors, and agents (hereafter collectively referred to as (“the Company”)
seeks to work with our employees to resolve differences as soon as possible
after they arise. Often times, differences can be eliminated through internal
discussions between an employee and his/her supervisor. Other times, it may be
helpful for Human Resources or other Company employees to become involved to
help solve a dispute.  To facilitate dispute resolution we have developed a
binding arbitration process to settle disputes that are not resolved through
more informal means.

 

The Company and you, on behalf of you, your heirs, administrators, executors,
successors and assigns (hereinafter collectively referred to as “you” or “your”)
agree pursuant to this Arbitration Agreement (“Agreement”) to arbitrate covered
disputes, in lieu of litigating in court.

 

A.                                    The Mutual Agreement to Arbitrate: 
Overview

 

The parties acknowledge that by agreeing to arbitration, they are WAIVING ANY
RIGHTS TO A JURY TRIAL.

 

Except for the claims set forth in the paragraph below, you and the Company
mutually agree to arbitrate any and all disputes, claims, or controversies
(“Claims”) against the Company that could be brought in a court including, but
not limited to, all Claims arising out of your employment and the cessation of
employment, including any Claim that could have been presented to or could have
been brought before any court. This Agreement to arbitrate includes, but is not
limited to, Claims under the Age Discrimination in Employment Act, Title VII of
the Civil Rights Act of 1964; the Fair Labor Standards Act; the Family and
Medical Leave Act; the Americans with Disabilities Act of 1990; Section 1981
through 1988 of Title 42 of the United States Code; any state or local
anti-discrimination laws; or any other federal, state, or local law, ordinance
or regulation, or based on any public policy, contract, tort, or common law or
any claim for costs, fees, or other expenses or relief, including attorney’s
fees.  All Claims that could be raised before a court must be raised by the time
of the arbitration and the arbitrator shall apply the law accordingly.

 

Claims not covered by this Agreement are:  (i) claims for workers’ compensation
benefits; (ii) claims for unemployment compensation benefits; (iii) claims based
upon the Company’s current (successor or future) stock option plans, employee
pension and/or welfare benefit plans if those plans contain some form of a
grievance, arbitration, or other procedure for the resolution of disputes under
the plan; and (iv) claims by law that are not subject to mandatory binding
pre-dispute arbitration pursuant to the Federal Arbitration Act, such as claims
under the Dodd-Frank Wall Street Reform Act.  Further, this Agreement does not
prohibit the filing of an administrative charge with a federal, state, or local
administrative agency such as the National Labor Relations Board (NLRB) or the
Equal Employment Opportunity Commission (EEOC).

 

Likewise, as noted above, the Company agrees to arbitrate any claim against you
as per the terms of this Agreement but retains all right to seek injunctions in
aid of arbitration.

 

B.                                    Class/Collective Action Waiver, Jury
Waiver and Administrative Charges

 

The parties agree all claims must be pursued on an individual basis only.  By
signing this Agreement, you waive your right to commence, or be a party to, any
class or collective claims or to bring jointly any claim against the Company
with any other person, except as provided in the paragraph below.  The parties
agree any claim can be pursued, but only on an individual basis, except the lack
of co-plaintiffs shall not, in and of itself, be a bar to pursuit of a pattern
and practice claim.

 

In addition, nothing herein limits your right and the rights of others
collectively to challenge the enforceability of this Agreement, including the
class/collective action waiver.  While the Company will assert that you have
agreed to pursue all claims individually in the arbitral forum and may ask a
court to compel arbitration of each individual’s claims, to the extent the
filing of such an action is protected concerted activity under the National
Labor Relations Act, such filing will not result in threats, discipline, or
discharge.

 

C.                                    Severability and Related Issues

 

The Arbitrator, and not any federal, state or local court, or agency, shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability, enforceability or formation of this Agreement including, but not
limited to any claim that all or any part of this Agreement is void or voidable,
except any determination as to the enforceability of the class/collective action
waiver shall be made solely by a court.  If the prohibition against

 

--------------------------------------------------------------------------------


 

class/collective actions is deemed unlawful, then such action shall proceed
forward in court as a collective or class action.  If an arbitrator finds any
other provision of this Agreement unenforceable, a court or arbitrator shall
interpret or modify this Agreement, to the extent necessary, for it to be
enforceable, subject to the sentence above.  This Agreement shall be
self-amending; meaning if by law or common law a provision is deemed unlawful or
unenforceable that provision and the Agreement automatically, immediately, and
retroactively shall be amended, modified, and/or altered to be enforceable.  The
arbitrator shall have no power under this Agreement to consolidate claims and/or
to hear a collective or class action.

 

D.                                    The Arbitration Process

 

Any authorized decision or award of the arbitrator shall be final and binding
upon the parties.  The arbitrator shall have the power to award any type of
legal or equitable relief available in a court of competent jurisdiction
including, but not limited to, attorney’s fees, to the extent such damages are
available under law.  Because any arbitral award may be entered as a judgment or
order in any court of competent jurisdiction, any relief or recovery to which
you may be entitled upon any claim (including those arising out of employment,
cessation of employment, or any claim of unlawful discrimination) shall be
limited to that awarded by the arbitrator.  Again, the arbitrator has no power
to consolidate claims or adjudicate a collective/class action.  All orders of
the arbitrator (except evidentiary rulings at the arbitration) shall be in
writing and subject to review pursuant to the Federal Arbitration Act.

 

Any claim for arbitration will be timely only if brought within the time in
which an administrative charge or complaint would have been filed, if the claim
is one that could be filed with an administrative agency. If the arbitration
claim raises an issue that could not have been filed with an administrative
agency, then the claim must be filed within the time set by the appropriate
statute of limitation.  A claim may be filed by serving written notice to the
Company’s General Counsel, 7250 South Tenaya Way, Suite 100, Las Vegas, Nevada
89113, and thereafter by filing an action with JAMS pursuant to JAMS Employment
Arbitration Rules.  The filing party is responsible for any filing fee absent
extreme financial circumstances.  Each party shall bear its own costs and
expenses for the arbitration however the arbitrator’s fee shall be paid by the
Company, absent an award from the arbitrator.

 

The arbitration shall be arbitrated by a single arbitrator in accordance with
the JAMS Employment Arbitration Rules except all arbitrators or members of the
appeal panel (which is discussed below) must be members of the bar in good
standing in the state in which the dispute arose.  Each party may be represented
by counsel.

 

A copy of the JAMS Employment Arbitration Rules, including forms and procedures
for submitting a matter for arbitration, are available for you to review at the
Human Resource Department.  You may contact JAMS to request a copy of these
rules or obtain them from the JAMS website (www.jamsadr.com) or by calling JAMS
at 1(800)352-5267.  If for whatever reason JAMS declines to act as the neutral,
the parties shall utilize NAM (www.namadr.com) as the neutral for the
arbitration/appeal and shall utilize its Rules for Resolution of Employment
Disputes.   Each party agrees that it has had an opportunity to review the
current JAMS Employment Arbitration Rules.

 

1.              Modification to NAM/JAMS Rules

 

The arbitrator shall apply the Federal Rules of Civil Procedure (except for
Rule 23) and the Federal Rules of Evidence as interpreted in the jurisdiction
where the arbitration is held.  Also there shall be one arbitrator for the
matter up and through submission and determination of a motion for summary
judgment.  If a summary judgment is made, the arbitrator must render a written
and detailed opinion on that motion within sixty (60) calendar days of
submission of all supporting and opposition papers.  If the summary judgment is
in any part denied, the case shall proceed to hearing before another arbitrator,
who did not hear the summary judgment motion. That arbitrator shall be selected
from a new panel to be provided by JAMS (or if JAMS declines to be the third
party administrator, NAMS).  If no summary judgment is filed, then no new
arbitrator will be selected to hear the matter, as the original arbitrator will
retain jurisdiction.

 

E.                                    Consideration for This Agreement

 

This mutual agreement to arbitration and your accepting employment with the
Company shall act as consideration for this Agreement.  The parties agree that
the consideration set forth in this paragraph is wholly adequate to support this
Agreement.

 

F.                                     Other Provisions of this Agreement

 

To the extent any of the provisions herein conflict with any standard rules of
the arbitration service being used, the express provisions of this Agreement
shall prevail.

 

Neither the terms nor conditions described in this Agreement are intended to
create a contract of employment for a specific duration of time. Employment with
the Company is voluntarily entered into, and you are free to resign at any
time.  Similarly, the Company may terminate the employment relationship at any
time for any reason, with or without prior notice.  This Agreement shall survive
the termination of your employment.

 

--------------------------------------------------------------------------------


 

This Agreement shall be governed by and enforced pursuant to the Federal
Arbitration Act, 9 U.S.C. §§ 1-16, to the maximum extent permitted by applicable
law.

 

This Agreement contains the complete agreement between the parties regarding the
subjects covered in it, and supersedes any prior or inconsistent agreements that
might exist between you and the Company.  This Agreement can be modified only by
an express written agreement signed by both you and the President of the
Company.

 

I KNOWINGLY AND FREELY AGREE TO THIS MUTUAL AGREEMENT TO ARBITRATE CLAIMS, WHICH
OTHERWISE COULD HAVE BEEN BROUGHT IN COURT.  I AFFIRM THAT I HAVE HAD SUFFICIENT
TIME TO READ AND UNDERSTAND THE TERMS OF THIS AGREEMENT AND THAT I HAVE BEEN
ADVISED OF MY RIGHT TO SEEK LEGAL COUNSEL REGARDING THE MEANING AND EFFECT OF
THIS AGREEMENT PRIOR TO SIGNING.  BY ISSUANCE OF THIS AGREEMENT, THE COMPANY
AGREES TO BE BOUND TO ITS TERMS WITHOUT ANY REQUIREMENT TO SIGN THIS AGREEMENT.

 

/s/ Edward Peters

 

January 15, 2015

     Edward Peters

 

    Date

 

--------------------------------------------------------------------------------